Title: From George Washington to William Heath, 5 May 1781
From: Washington, George
To: Heath, William


                        Dear Sir

                            Head Quarters New Windsor May 5th 1781
                        
                        I was last evening favored with your Letters of the 3d and 4th Instant.
                        I am pleased to find the Recruits arrive in such numbers as you mention, and desire only that you will use
                            your discretion entirely, in barracking or encamping the Troops in the best manner possible to preserve their health—Straw
                            will be an essential article upon their first going into Tents.
                        I have not the least objection, that Colonel Tupper should take on the four months Pay to the Light Companies
                            of the Massachusetts Line—But I fear the carrying this money to such a distance from the State where it was emitted, will
                            have an unhappy tendency to depreciate its value, disappoint the expectations of the Troops, and the wishes of the State;
                            however these inconveniencies, I suppose, must be submitted to, in order to prevent greater—I shall have occasion to write
                            to the Marquis, by Col. Tupper, who, I expect, sets out on his Journey immediately.
                        In your Letter of the 29th of April you enquired, whether it was the intention to comprehend the Convention
                            Troops under the head of Prisoners? in answer to which, I should advise (altho it may not under all circumstances be
                            expedient to consider and exchange them as Prisoners particularly those who left that Corps at an early period) that they
                            should not be continued in the service, unless there are very strong reasons to convince the Officers of their attachment
                            to the Country; and that whenever they are dismissed in any way, the Towns from which they have been sent should be called
                            upon to make good the deficiencey.
                        The Recruits, who prove upon investigation to be Prisoners, may be confined in the Provost at Fishkill,
                            & their names returned to the Deputy Commissy of Prisoners at that place. I am Dear Sir With very great regard
                            & esteem Your Most Obedient Servt
                        
                            Go: Washington
                        
                    